





CITATION:
R. v.
Kokopenace
, 2011 ONCA 536



DATE: 20110729



DOCKET: C49961



COURT OF APPEAL FOR ONTARIO



Goudge, LaForme and Rouleau JJ.A.



BETWEEN



Her Majesty the Queen



Respondent



and



Clifford Kokopenace



Appellant



Delmar Doucette and Jessica Orkin, for the appellant



Gillian Roberts and Deborah Calderwood, for the respondent



Heard: May 12, 2011



On appeal from the conviction
          entered by Justice Erwin W. Stach of the Superior Court of Justice, sitting
          with a jury, dated June 17, 2008.



H.S. LaForme J.A.:



OVERVIEW

[1]

The appellant was charged with second degree
    murder in the death of his friend Taylor Assin, who was stabbed to death during
    a fight.  After a three-week trial the
    jury found him guilty of manslaughter.  He was sentenced to five years and 3.5 months imprisonment, after taking
    into account pre-sentence custody.

[2]

The appellant appeals only his conviction and
    raises three grounds, which I will set out below.  The appellant also raises an issue regarding
    the composition of the jury.  In particular,
    he notes that, following the appellants conviction, it became public knowledge
    for the first time that there was systemic underrepresentation of Aboriginal
    on-reserve residents in the Kenora jury roll.

[3]

After the appellant had been convicted  but before
    he was sentenced  defence counsel prepared a draft Notice of Application and
    Constitutional Issue.  The draft Notice
    was discussed at an in-chambers conference at which the trial judge determined
    that he was
functus officio
and
    declined to adjourn the sentencing hearing in order to hear the proposed
    application.  The appellant then advanced
    this as a discrete issue on his conviction appeal.

[4]

For purposes of appeal to this court, the matter
    was case managed by Rouleau J.A., and at his direction the appeal was separated
    into two parts.  Part I addresses the
    grounds of appeal that are not jury related; Part II relates to the composition
    of the jury.

[5]

On May 12, 2011, we heard submissions on the three
    grounds that make up Part I.  These
    interim reasons explain why I believe it will be necessary to hear from the
    parties on Part II  the fourth ground  and why an adjournment of the hearing
    to a later date in order to do so is necessary.

[6]

The Crown is correct that, as a matter of
    general practice, appeals should be heard in a single hearing in the interests
    of judicial economy and finality.  However, in the particular circumstances of this case, I believe an
    adjournment to deal separately with the fourth ground is appropriate.

[7]

For reasons I will detail below, I would dismiss
    the first three grounds of appeal.  The
    fourth ground raises the larger issue of the composition of the jury roll.  This is a discrete, self-contained issue that
    may not have been necessary if the appellant had succeeded on other grounds.  However, given my disposition on the first three
    grounds, it will be necessary to have a full hearing of the merits of the
    fourth ground of appeal.

[8]

I would not, therefore, issue an order at this
    time disposing of the appeal, pending the argument of the jury roll issue.

BACKGROUND

[9]



Taylors
    death occurred against a backdrop of heavy drinking in the days leading up to
    the stabbing.  The drinking included the
    appellant, Taylor, and virtually all the witnesses.  Two different versions of events emerged at
    trial.

[10]

The Crowns version
    was that while drinking in a residence, the appellant and Taylor started
    arguing about being in gangs.  This lead
    to Taylor pushing the appellant and punches being thrown.  The appellant ultimately grabbed Taylor
    behind the head with his right hand and pulled him towards him and stabbed
    Taylor in the chest area.

[11]

The appellant admits
    fighting with Taylor, but at trial relied on the defences of accident,
    self-defence, and intoxication, or some combination of all three.  His version was that he was set upon by a
    group of partiers that included Taylor and three other men, who wanted to steal
    the remains of his whiskey.  Taylor, he
    asserts, had a knife and stabbed himself as he and the appellant were
    struggling.

The Crowns Version

[12]

Jonathan Keewatin was the Crowns principal
    witness.  He testified that he and the
    appellant were at Ian Pellys house drinking with a group of people.  Desmond Stone called the appellant Blood
    and the appellant punched him in the side of his head.  Everyone but he and the appellant then took
    off and returned to the party at Christine Hyacinths house, where they had
    been earlier that night.

[13]

Jonathan testified
    that he followed to make sure Desmond was alright, and then he returned to the
    Pelly residence with Taylor.  The two of
    them then drank with the appellant at the Pelly residence.  No one else was there except for Ian Pelly,
    who was passed out in his bedroom.  Jonathan testified that he was cutting up potatoes to make French fries
    when the appellant and Taylor started arguing about being in gangs.

[14]

Jonathan testified
    that the appellant called Taylors gang pussies; then Taylor pushed the
    appellant and they began punching each other.  He said that the appellant pulled out a knife from the back pocket of
    his pants, grabbed Taylor behind the head with his right hand and pulled him
    towards him and stabbed him in the chest.  Taylor said, Jonathan, hes trying to kill me and the appellant
    replied, Yes thats what Im trying to do.  Jonathan testified that Taylor punched the appellant after he was
    stabbed, and that Jonathan then grabbed the knife from the appellant while he
    was on the floor.

[15]

Jonathan also
    testified that Taylor walked to a bedroom and shut the door, but that the
    appellant grabbed another knife from a kitchen drawer and began puncturing holes
    in the door.  Jonathan then ran over to
    the Hyacinth residence to get help from the other partiers.

[16]

In addition, the Crown
    called Leonard Land and Shelley Land.  They both testified that Leonard grabbed a metal bar about two and a
    half feet long and hit the appellant with it, and that the appellant then ran
    out the back door.

[17]

The Crown also called
    Yvonne Fobister, the appellants ex-girlfriend and mother of his child.  She testified that the appellant went to her
    home after fleeing the Pelly residence; the appellants clothes were wet with
    blood and he told her I killed Taylor.  On cross-examination, she testified that the appellant told her that
    Taylor, Leonard and Craig Assin ganged up on him, and that Leonard hit him on
    the head with a two-by-four, causing the cut on his forehead.

[18]

Yvonne also testified
    that the appellant told her that they were fighting over a bottle of whiskey
    and that the following people were present at the time of the fight:  Craig Assin, Leonard Land, Shelley Land, Mary
    Assin, Reagan Assin, Taylor Assin, Ian Pelly and Jonathan Keewatin.


[19]

The appellant was arrested later that day in the
    company of Yvonne.

[20]

Aside from witness
    testimony the Crown asserted that the appellants version of events was
    contradicted by the forensic evidence.  For example, the location and amount of blood on the appellants
    clothing was consistent with Jonathans account that Taylor knocked the
    appellant down after the stabbing and was on top of him, facing him, while
    punching him.  It was not, on the other
    hand, consistent with the appellant having Taylor in a bear hug from behind,
    left side to left side.

The Appellants Version

[21]

The appellant gave a formal statement to the
    police.  The Crown did not tender the
    statement into evidence and it was not made an exhibit at trial, but the Crown
    referred to it on cross-examination, and portions of it were played to the jury
    at that time.

[22]

In the formal
    statement, the appellant claimed that he did not want to fight, but that he was
    hit in the head with a two-by-four.  After that point he blacked out, and he did not know that Taylor was
    dead until he arrived at Yvonnes house.  He gave a list of people that he said were present in the Pelly residence
    at the time of the fight, including Reagan Assin.

[23]

At trial, the
    appellant testified that on the night in question, he and Jonathan were making
    French fries at the Pelly residence, and Ian Pelly was passed out, when Taylor,
    Craig, Mary and Reagan Assin and Leonard Land and Desmond Stone arrived.  Reagan asked for a drink and the appellant
    passed over his bottle of whiskey.  Then,
    without warning, Desmond called him a bitch and pushed him, which resulted in
    a shoving match.  He punched Desmond,
    which cut his face, and Desmond went into the washroom with Mary.

[24]

The appellant
    testified that he then noticed that Leonard was holding something in his hand
    and that Taylor was holding a knife.  Taylor said, We want your shit, referring to the bottle of whiskey
    that the appellant was once again holding, and You want to get stabbed?  The appellant responded that he did not
    intend to get stabbed over a bottle of whiskey, and he took one last swig,
    intending to then hand over the bottle.  Before he could do so, he was hit over the head by Leonard, and then
    Taylor swung the knife at him, catching him on the forehead.

[25]

The appellant
    testified that at this point he grabbed Taylors knife hand and pulled him into
    a bear hug from behind.  The appellant
    said he was struggling to keep a grip on Taylor and was using him as a human
    shield against blows from Leonard.  The
    appellant says he then fell backwards and Taylor fell on top of him, still
    holding the knife, and he got stabbed by accident.  The appellant said he pushed Taylor off and
    tried to get up, blocking a blow from Leonard with his left forearm, which
    broke his arm.  Then he says Reagan came
    at him with another knife, which he took from Reagan.

[26]

He testified that at
    this point, people yelled he has a knife and ran out.

Pathology Evidence

[27]

Dr. MacDonald performed the post-mortem
    examination of Taylor.  He noted that
    Taylor was stabbed only once, with the knife entering his left chest beneath
    his collar bone and then travelling upwards and inwards into his neck.  He testified that while the wound
    superficially appeared to be a chest wound, in fact it was a neck wound.  Although Taylor could have remained active
    for several minutes despite this injury, he would have bled to death quickly
    thereafter.

[28]

Dr. MacDonald remained
    in the courtroom during Jonathan Keewatins testimony, and was called for a
    re-cross-examination by the defence.  He
    testified that Taylors stab wound did not match the mechanics of Jonathans
    testimony.

DISCUSSION  Part I

[29]

As previously noted, this appeal has been
    separated into two parts.  The first
    deals with what I will describe as the case-specific merits of the appeal while
    the second deals with the issue of the jury composition.  I will address Part I first, namely the first
    three grounds advanced by the appellant, which are:

(1)

Inappropriate remarks were made in the Crowns
    closing address that were prejudicial and rendered the trial unfair.

(2)

The trial judge gave a misleading instruction in
    connection with the expert opinion testimony of the pathologist. And,

(3)

The jurys verdict was unreasonable.

[30]

I would dismiss these three grounds of appeal.  Although I believe there is an aspect of
    impropriety in the Crowns closing argument, I do not accept that it resulted
    in an unfair trial.  I also do not accept
    that the trial judges instruction to the jury regarding the expert opinion
    evidence of the pathologist was misleading.  And finally, the jurys verdict was entirely reasonable.

(i)

Did Crown counsel make an improper
    closing argument that rendered the trial unfair?

[31]

The appellant relies on one portion of the trial
    Crowns closing address to the jury to support this ground of appeal, which
    defence counsel objected to at trial.  The relevant portion is as follows:

And in Mr. Kokopenaces own version of events told
    to the police, he said he was drenched in blood.  Your experience will tell you that Clifford
    Kokopenace in his explanation for all of the blood on his right chest area is
    incredible and should not be believed.  Clifford Kokopenace told the court that Reagan Assin came at him with a
    second knife and that he disarmed her with a broken arm and the cast on his
    left leg.  You didnt hear from Reagan
    Assin.
The Crown didnt call her as its witness because, quite frankly, there
    was no indication that she was even present at the material time, let alone being
    involved in attacking Mr. Kokopenace with a knife. That version of events was
    heard for the first time when Clifford Kokopenace took the witness box and
    testified
.  All of the witnesses,
    including Reagan Assin, were served with a subpoena.
She was
    available to both parties.
[Emphasis
    added.]

[32]

The appellants trial counsel submitted to the
    trial judge that these comments amounted to Crown counsel improperly giving
    evidence.  Further, the appellant did
    state  in a part of the police statement that was not played for the jury 
    that Reagan was present during the stabbing; the trial Crowns statement was,
    he argued, a prejudicial misstatement of the facts.

[33]

The trial judge held
    that although there was some substance to the suggestion that Crown counsel
    was giving evidence, he decided that it was not an impropriety that would
    prompt him to give further instruction to the jury.

[34]

Here the appellant
    argues that the comments in the closing address rendered the trial unfair for
    three reasons.  First, the remarks
    suggest that the evidence of Reagan Assins presence during the stabbing was
    missing from the appellants statement to police, which was inaccurate.  In fact the appellant did say in his police statement
    that Reagan Assin was present during the stabbing.  The issue of who was present during the
    stabbing was critical, the appellant says, because it was a primary
    distinguishing feature between the appellants version of events and
    Jonathans.

[35]

Second, Crown counsel
    improperly implied that, because he had no way of knowing in advance that the
    appellant would testify that Reagan Assin had been present during the stabbing,
    the Crown had been deprived of the opportunity to call her as a witness.  Indeed, the appellant had stated that Reagan
    was present in his statement to police and a Crown witness, Yvonne Fobister had
    testified that the appellant told her that Reagan was present.
Crown counsel, therefore, ought to
    have known to call Reagan and others whom the appellant claimed were present
    during the stabbing as witnesses.

[36]

Third, Crown counsels
    statement that [s]he was available to both parties improperly implied that
    the defence ought to have called Reagan Assin as a witness.  Counsel on both sides knew that Reagan would
    not support the appellants version of events, and thus she was a potential
    Crown witness whom Crown counsel had decided not to call.

[37]

As I said, I would not give effect to this
    ground of appeal.  When this relatively
    brief portion of the trial Crowns closing jury address is considered in the
    context it was given, and of the trial as a whole, it could not have improperly
    affected the decision of the jury so as to render the trial unfair.  I reach this conclusion for several reasons.

[38]

First, on appeal the Crown accepts that the trial
    Crowns comment that there was no indication that she was present at the
    material time was a misstatement.  Indeed, it is clear that the trial Crown was aware that Reagan Assin was
    present during the stabbing.  Nevertheless, it is also clear that it was only when the appellant
    testified, that his account became more than that.  That is to say that, according to the
    appellant, Reagan was actually part of the attack on him and that she was the
    source of the second knife found at the scene.

[39]

It is entirely unlikely that the jury would have
    accepted this minor misstatement of fact when considered against the clear
    evidence of the appellant, the closing arguments of defence counsel and the
    trial judges summary of the appellants evidence given to the jury.  To the extent that in these circumstances
    this misstatement registered at all with the jury, I am satisfied they would
    have fully appreciated it was wrong.

[40]

Second, in mentioning Reagan in his closing
    address, I do not agree that Crown counsel was being unfair.  When one reads the entire impugned portion,
    it seems clear that Crown counsel was again referring to the fact that the
    Crown had no way of knowing in advance that the appellant would testify that
    Reagan was involved in the stabbing.

[41]

Third, while defence counsel at trial initially
    objected to these remarks, he ultimately concluded that the remarks were better
    left alone, and made these comments to the trial judge:

Your Honour at the close of the day on Wednesday I
    had raised a concern about some comments that [Crown counsel] had made in his
    closing address and Your Honour had invited me to make additional written
    submissions on the point.  Having had
    some time to consider it Im of the view that I would rather Your Honour not
    bring special attention to the issue as part of a commentary in Your Honours
    charge and in the result Ive not provided Your Honour with those
    submissions.  Im happy to let the
    situation stand.

[42]

And finally, any danger that the remarks posed
    in terms of leading the jury astray was effectively neutralized by the
    instructions to the jury which followed shortly after.  Specifically, the jury was told that nothing
    counsel said was evidence; that it was up to them to decide the facts based on
    the evidence they heard; and repeatedly told them that the burden of proof lay
    entirely with the Crown, even with respect to defences.
I believe the
    statement was, in part, a misstatement of the facts  but not entirely so.  While it was, I think, unfortunate, it did
    not result in an unfair trial.  T
he
    effect of the remarks on the trial  when considered in the context of the case
    as a whole  would not have improperly affected the decision of the jury so as
    to render the trial unfair.

[43]

As the exchange between defence counsel and the
    trial judge demonstrate, the trial judge was best positioned to gauge the
    effects of the remarks on the trial, and to decide how best to address them.  His decision was made with the clear input of
    defence counsel and is entitled to deference from this court.

[44]

It is for these
    reasons that I would reject this ground of appeal.

(ii)      Did the trial judge give a misleading
    instruction on the pathologists expert opinion evidence?

[45]

In this case, the pathologist, Dr. MacDonald,
    performed the post-mortem examination of Taylor and noted that he was stabbed
    only once, with the knife entering his left chest beneath his collar bone and
    then travelling upwards and into his neck.  While the wound superficially appeared to be a chest wound, his opinion
    was that it was, in fact, a neck wound.  While Taylor could have remained active for several minutes despite this
    injury, he would have bled to death quickly thereafter.

[46]

As noted earlier, Dr. MacDonald remained in the
    courtroom during Jonathans testimony, and was called for a
    re-cross-examination by the defence.  He
    then testified that

Taylors
    stab wound did not match the mechanics of Jonathans testimony.  More specifically, he testified that Jonathans
    description of a downward stab while both men were standing upright did not
    accord with the path of the wound.

[47]

The appellant asserts,
    for the first time on appeal, that t
he trial judge erred by failing to instruct the jury
    that Dr. MacDonalds opinion on the mechanics of the stab wound was
    unchallenged.  That is, there was no
    rational reason for the jury to reject it, and unless the jury found there was
    such a reason, they were bound to accept it.

[48]

I would reject this
    ground of appeal for two reasons.  First,
the trial
    judge fairly reviewed the pathologists comments regarding Jonathans
    description of the stabbing.  Second, the
    appellant is raising this concern for the first time on appeal.  Trial counsel did not object to the trial
    judges instructions to the jury on this issue.  As I explain, I believe the trial judges instructions were adequate.

[49]

Before
    commenting further I would note that Dr. MacDonalds testimony on this issue
    was probably not the subject of expert testimony; rather, it was a common sense
    observation, which would be better left to submissions.  In any event, as I said, the trial judge
    dealt with this evidence in a manner that was fair to the defence and easily
    fell within his broad discretion of how best to review the evidence.

[50]

First,
    it is of note that the trajectory of the knife was not an issue in
    dispute.  No one took issue with the
    correctness of Dr. MacDonalds evidence on this point.  This is evidenced by the fact that
    experienced d
efence counsel did not object to the trial judges review
    of Dr. MacDonalds evidence.

[51]

The
    trial judge carefully reviewed Dr. MacDonalds comments regarding Jonathans
    description of the stabbing with the jury and suggested that they
consider
    the testimony of Jonathan and the appellant, and what support, if any, the
    exhibits, the forensic evidence, and the testimony of Dr. MacDonald offered to
    that testimony.  Furthermore, defence
    counsel did not ignore this evidence and specifically referenced to the jury
    the fact that the trajectory of the wound did not correspond with Jonathans
    account of the stabbing.  In all the
    circumstances, it seems highly unlikely that the jury rejected Dr. MacDonalds
    evidence.

[52]

Second, t
he appellant is raising the trial judges instructions on Dr.
    MacDonalds evidence for the first time on appeal.  A
lthough the failure of defence
    counsel to object to the trial judges instructions is by no means
    determinative of the issue, it is not irrelevant.  Defence counsels
    failure to object says something about both the overall accuracy of the instructions
    and the seriousness of the alleged misdirection:
R. v. Jacquard
, [1997]
    1 S.C.R. 314 at para. 38.

[53]

A trial judges review of the evidence to a jury
    must ensure that the jury understands two things.  First, how the evidence can and cannot be
    used in the context of the case.  And
    second, the positions taken by the defence and Crown with respect to that
    evidence:
R. v. Polimac
(2010), 254
    C.C.C. (3d) 359 (Ont. C.A.) at para. 97, leave to appeal to S.C.C. refused,
    [2010] S.C.C.A. No. 263.  When assessing
    the adequacy of the trial judges review of the evidence, the failure of
    counsel to object is of particular significance.

[54]

A failure to object to this aspect of a charge
    can usually be taken to indicate satisfaction with the review of the evidence,
    or at least an acknowledgement that it was adequate in the circumstances of the
    case.  The Crown of course is still
    obligated to prove all of the elements of an offence beyond a reasonable doubt
     a principle the trial judge made clear throughout his charge.

[55]

The trial judges review of the evidence in this
    case was both fair and correct in the circumstances.  Moreover, t
he fact that trial counsel did not object further supports the
    conclusion that the trial judges instruction was fair and correct.  I would therefore reject this ground of
    appeal as well.

(iii)     Did
    the jury reach an unreasonable verdict on the offence of manslaughter?

[56]

This
    issue relates again to the second issue raised above.  And once again, the appellant submits that it
    turns on the uncontradicted opinion of Dr. MacDonald.  He argues that it is the one piece of
    independent evidence that supported the appellants version of events  that it
    was an accidental stabbing during a fall  and directly undermined Jonathans
    version of events.  On this basis, he
    argues that a verdict of acquittal should be entered.

[57]

In order to convict the appellant of manslaughter the jury only had to
    be satisfied beyond a reasonable doubt that the appellant caused Taylors death
    during an unlawful act, namely a fight.  In
    oral argument, the appellant fairly conceded that if the jury could find that
    the appellant introduced the knife into the fight, then the verdict could not
    be unreasonable.

[58]

Jonathans testimony was that he was not sure where the knife came from
    but he was unmistaken that it was the appellant who introduced it to the fight.  He was further unequivocal that during the
    stabbing, Taylor called out Jonathan hes trying to kill me to which the
    appellant responded Yes that is what Im trying to do.  There is no reason why the jury was not
    entitled to believe these portions of Jonathans testimony.

[59]

As
    the Crown notes, although Jonathan was obviously wrong about the exact
    mechanics of the stabbing, his testimony was otherwise supported by the
    forensic evidence, and by other evidence.  The appellants evidence, in contrast, was contradicted by the forensic
    evidence and was filled with major inconsistencies.

[60]

The evidence to support the jurys conclusion, therefore, was more than
    sufficient to permit them to conclude that the appellant caused Taylors death
    during a fight; an unlawful act.  The
    manslaughter verdict was reasonable.

DISPOSITION

[61]

For
    these reasons I would not give effect to any of the three grounds of appeal
    advanced on Part I of this appeal.  And,
    as I outlined at the outset,
I would not, however, issue an order
    disposing of the appeal at this time, pending the hearing of Part II  the fourth
    ground of appeal  the jury roll issue.

Part II

[62]

My proposed decision to adjourn the remainder of
    the appellants appeal to a later date, while perhaps an unusual one, is within
    the inherent jurisdiction on this court to control its own process.  Such inherent jurisdiction is a
    well-recognized principle: see
R. v.
    H.(E.)
(1997), 33 O.R. (3d) 202 (

C.A.
).  This situation, however, is distinguishable
    from that in
H.(E.)
.

[63]

In
H.(E.)
,
    this court held that it did not have the jurisdiction to re-open an appeal that
    had already been dismissed on its merits so as to allow the appellant to add a
    new ground of appeal.  Here, we will not
    have disposed of the appeal on its merits because, as noted above, the
    outstanding issue remains to be argued.  Indeed, because I would dismiss the first three grounds of appeal, it is
    unnecessary to consider the appellants argument  strenuously opposed by the
    Crown  that this court has the ability to allow the appeal but stay the
    resulting order pending the argument on the fourth ground.

[64]

Again, I emphasize that, because all of the
    grounds of appeal have not yet been fully determined, I would not issue an
    order disposing of the appeal at this time.  Rather, I would adjourn this hearing to a date to be determined.  I would order that we remain seized of this
    appeal and hear argument on the jury roll composition at that time.

Signed:
              H. S.
LaForme
J.A.

I
    agree S. T. Goudge J.A.

I
    agree Paul Rouleau J.A.

RELEASED: July 29, 2011


